1     Alan D. Smith (WSBA 24964)                                          HON. WHITMAN L. HOLT
      Bradley A. Cosman (pro hac vice pending)                         Hearing:    March 15, 2021
2     James F. Williams (WSBA 23613)                                               11:00 a.m. PST
      Nitika Arora (WSBA 54084)                                       Response:     March 8, 2021
3
      PERKINS COIE LLP                                                              4:00 p.m. PST
4     1201 Third Avenue                                                  Reply:    March 11, 2021
      Seattle, WA 98101                                               Location:        Telephonic
5     Telephone: (206) 359-8000
      Facsimile: (206) 359-9000
6     E-mail: ADSmith@perkinscoie.com
               BCosman@perkinscoie.com
7
               JWilliams@perkinscoie.com
8              NArora@perkinscoie.com
      Attorneys for Tyson Fresh Meats, Inc.
9
10
                                 UNITED STATES BANKRUPTCY COURT
11

12                               EASTERN DISTRICT OF WASHINGTON

13   In re:                                            Chapter 11

14   EASTERDAY RANCHES, INC.,                          Case No.: 21-00141 WLH11

15                                                     NOTICE OF HEARING ON MOTION
                    Debtor.                            FOR APPOINTMENT OF CHAPTER 11
16
                                                       TRUSTEE
17

18            PLEASE TAKE NOTICE that on February 8, 2021, Tyson Fresh Meats, Inc. (“Tyson”)
19   filed its Motion for Appointment of a Chapter 11 Trustee (the “Trustee Motion”).
20
              PLEASE TAKE FURTHER NOTICE that a hearing on the Trustee Motion was
21
     originally scheduled for March 8, 2021. The hearing has been continued as set forth below.
22
              PLEASE TAKE FURTHER NOTICE that any response or objection to the Motion must
23

24   be filed with the Bankruptcy Court on or before March 8, 2021 at 4:00 p.m. (PST). If you do not

25   timely file an objection, the Court may enter an order granting the Motion without further notice to

26   you.
27

28
       NOTICE OF HEARING – 1

 21-00141-WLH11         Doc 197     Filed 02/23/21     Entered 02/23/21 17:54:47         Pg 1 of 3
                                                                                                 151574992.1
1           PLEASE TAKE FURTHER NOTICE that a telephonic hearing to consider the Trustee

2    Motion will be held as follows:
3
                    Hearing Date: Monday, March 15, 2021
4
                    Time: 11:00 a.m. PST
5
                    Phone Number: 1-877-402-9757
6
                    Conference Code: 7036041
7

8           Tyson is requesting that the March 15 hearing be an evidentiary hearing. If it is set as

9    an evidentiary hearing there may be a supplemental notice respecting conduct of witness
10   examination and the like.
11
            In addition, the Court has set a status conference respecting the Trustee Motion and other
12
     matters as follows:
13
                    Status Conference Date: Monday, March 8, 2021
14

15                  Time: 10:00 a.m. PST

16                  Phone Number: 1-877-402-9757

17                  Conference Code: 7036041
18          Copies of the Trustee Motion and supporting pleadings may be obtained through the
19
     PACER website or by contacting the undersigned.
20

21

22

23

24

25

26

27

28
      NOTICE OF HEARING – 2

 21-00141-WLH11            Doc 197     Filed 02/23/21   Entered 02/23/21 17:54:47      Pg 2 of 3
                                                                                                151574992.1
1        Dated: February 23, 2021.

2                                        Respectfully submitted,

3
                                            /s/ Alan D. Smith
4
                                         Alan D. Smith, WSBA No. 24964
5                                        ADSmith@perkinscoie.com
                                         Bradley A. Cosman (pro hac vice pending)
6                                        BCosman@perkinscoie.com
                                         James F. Williams, WSBA 23613
7                                        JWilliams@perkinscoie.com
                                         Nitika Arora, WSBA 54084
8
                                         NArora@perkinscoie.com
9                                        Perkins Coie LLP
                                         1201 Third Avenue, Suite 4800
10                                       Seattle, WA 98101-3099
                                         Telephone: 206.359.8000
11                                       Facsimile: 206.359.9000
12                                       Attorneys for Tyson Fresh Meats, Inc.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF HEARING – 3

 21-00141-WLH11    Doc 197    Filed 02/23/21   Entered 02/23/21 17:54:47    Pg 3 of 3
                                                                                    151574992.1
